Citation Nr: 1413954	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-20 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 15, 2010, for the award of a 60 percent rating for service-connected xerosis, dyshidrotic eczema.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected depressive disorder.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For the sake of clarity, the Board notes that, in addition to the claims listed on the first page of this decision, the RO also certified an additional issue to the Board - entitlement to an earlier effective date for the grant of service connection for depressive disorder.  In a November 2009 rating decision (issued in December 2009), the RO granted service connection for depressive disorder and awarded a 30 percent rating, effective February 13, 2003.  In March 2010, the Veteran filed a timely notice of disagreement as to the initial disability rating and effective date assigned to his depression, and the RO issued a statement of the case (SOC) addressing those issues in June 2011.  The Veteran filed a timely substantive appeal, via VA Form 9, in July 2011, but he specifically limited his appeal to the claim for an increased rating for depression.  [Parenthetically, the Board notes that a separate SOC and Form 9 were issued and filed for the remaining issues on appeal.] Therefore, the issue of entitlement to an earlier effective date for the grant of service connection for depressive disorder is not currently on appeal before the Board.  

The Board notes that, in addition to the paper claims file, the Veteran also has a paperless claims file contained on Virtual VA and the Veterans Benefits Management System (VBMS), which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  A March 2014 review of Virtual VA and VBMS reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For reasons discussed below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.  


REMAND

Although the Board sincerely regrets the additional delay, a review of the record reveals a remand is needed to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In this appeal, the Veteran is seeking an effective date earlier than March 15, 2010, for the award of a 60 percent rating for service-connected xerosis, a disability rating higher than 30 percent for service-connected depressive disorder, and TDIU based upon his service-connected disabilities.  

With respect to the earlier effective date claim, the Veteran, through his attorney, has argued that VA failed to consider 38 C.F.R. § 3.400(o)(2), which provides that the effective date for a claim for increase in disability compensation may be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See July 2011 VA Form 9.  

The Veteran filed his increased rating claim on March 15, 2010; therefore, the Board must consider whether the evidence dated from March 2009 to March 2010 shows the Veteran's service-connected xerosis met or more nearly approximated a 60 percent rating during that time.  Similarly, with respect to the claim for an increased rating for depression, the Board must consider whether the evidence dated from March 2010 (the date of receipt of claim) to the present shows that service-connected depression warrants a rating higher than 30 percent.  

Review of the evidentiary record shows the Veteran has received treatment at the VA Medical Centers in Poplar Bluff and Saint Louis, Missouri, throughout this appeal.  However, it does not appear that all of the Veteran's VA treatment records are associated with the claims file, as the only available records are dated from October 2002 to August 2003, October 2006 to June 2007, and May 2010 to May 2011.  The Veteran's attorney also recently submitted a VA treatment record dated in January 2013.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The outstanding VA treatment records - specifically those dated from March 2009 to the present - may contain information and evidence relevant to the earlier effective date and increased rating claims on appeal.  As such, the Board is unable to determine that no reasonable possibility exists that obtaining such evidence would assist the Veteran in substantiating his claims.  

The Board also notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, the Board finds that a remand is needed in order to obtain all outstanding VA treatment records, specifically those dated from March 2009 to the present.  

Finally, the Board notes that, because the issue of entitlement to TDIU is closely tied with the increased rating and effective date claims on appeal, the Board finds that these issues are inextricably intertwined and that adjudication of the TDIU issue must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Nevertheless, the Board finds that additional development is needed to determine whether the Veteran's service-connected disabilities affect his ability to obtain and maintain employment.  Review of the record reveals that the Veteran has been afforded VA examinations to evaluate the severity of his service-connected disabilities wherein each examiner provided an opinion regarding whether the disability being evaluated renders the Veteran unemployable.  See VA examination reports dated June 2009 and August 2010.  There is, however, no opinion of record which addresses whether the Veteran's service-connected disabilities jointly cause him to be unemployable.  Therefore, the Board finds that, on remand, a medical opinion should be obtained that addresses whether the Veteran's service-connected disabilities, as a whole, render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his or her ability to work).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records from the VA Medical Centers in Poplar Bluff and Saint Louis, Missouri and their inclusive clinics, dated from March 2009 to the present.  

All reasonable attempts should be made to obtain the identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining all outstanding records, request that an appropriate VA physician review the entire claims file, including all evidence obtained as a result of the development requested above, and provide an opinion regarding whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, without regard to his non-service-connected disabilities or his age. 

a. The reviewing physician should describe the functional effects caused by the Veteran's service-connected disability(ies) which affect his employability. 

b. The examiner must comment on the impact the Veteran's service-connected disabilities have on his employability by specifically providing an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, including xerosis/dyshidrotic eczema and depressive disorder, either singularly or jointly, render him unable to secure and follow substantially gainful employment. 

c. If the examiner is unable to provide the requested opinion without, first, evaluating the current severity of all of the service-connected disabilities, an appropriate examination(s) should be conducted.  Likewise, if the examiner determines that he or she cannot offer an opinion on the Veteran's employability without a Social and Industrial Survey, such should be performed.  

d. All opinions expressed must be accompanied by supporting rationale.  If the requested opinion cannot be provided without resort to speculation, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.

3. Thereafter, readjudicate the matters on appeal.  If the claims continue to be denied, the Veteran and his attorney should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



